Citation Nr: 0913682	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-12 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD), including generalized anxiety disorder and 
depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from April 1965 to April 
1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

Procedural history

In an August 1986 decision, the Board denied service 
connection for an acquired psychiatric disorder, including 
generalized anxiety disorder, major depression, and PTSD.  
That decision is final and not subject to revision on the 
same factual basis.  38 U.S.C. § 4005(c) (1982).  

In June 2004, the appellant sought reopening of his claims of 
service connection for an acquired psychiatric disorder, 
including anxiety disorder, depression, and PTSD.  

In a May 2005 rating decision, the RO denied service 
connection for anxiety disorder and depression.  The RO did 
not address the appellant's request to reopen his claim of 
service connection for PTSD.  

In January 2006, the appellant submitted a notice of 
disagreement with the RO's May 2005 rating decision denying 
service connection for anxiety disorder and depression.  In 
March 2006, the RO issued a Statement of the Case addressing 
the issues of service connection for anxiety disorder and 
depression.  In April 2006, the appellant submitted a 
statement in support of his claim, which the RO accepted in 
lieu of a VA Form 9, Appeal to Board.  In that statement, the 
appellant again reiterated his desire to seek service 
connection for PTSD.  

In a June 2006 rating decision, the RO addressed the 
appellant's claim, determining that new and material evidence 
had not been received to reopen the previously denied claim 
of service connection for PTSD.  The appellant submitted a 
notice of disagreement with the RO's decision and a Statement 
of the Case was issued to him in January 2007.  The 
appellant, however, did not perfect an appeal with the RO's 
decision.  Thus, the issue of whether new and material 
evidence has been received to reopen the previously-denied 
claim of service connection for PTSD is not in appellate 
status.  Cf. Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) 
(holding that a claim of service connection for PTSD is 
separate from a claim of service connection for a 
differently-diagnosed psychiatric disorder).  

With respect to the claims of service connection for anxiety 
disorder and depression, the Board notes that in the May 2005 
rating decision on appeal, the RO did not address the issue 
of whether new and material evidence had been received to 
reopen the claim, but addressed the issue only on the merits.  
Because service connection for a psychiatric disorder other 
than PTSD, including anxiety disorder and depression, has 
been previously denied, however, the Board is obligated by 38 
U.S.C.A. §§ 5108 and 7104(b) to address whether new and 
material evidence has been submitted prior to addressing the 
merits of this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Thus, the Board has characterized the issue as 
set forth on the cover page of this decision.  

Withdrawn issue

The issues on appeal originally included whether new and 
material evidence had been received to reopen a previously 
denied claim of service connection for hearing loss.  In an 
April 2006 statement, however, the appellant indicated that 
he wished to withdraw his appeal with respect to this issue.  
Accordingly, the Board finds that such issues are no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed 
on an issue if the claimant indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204 (2008).  
Thus, the sole issue currently before the Board is as set 
forth on the cover page of this decision.




Hearing

In connection with his appeal, the appellant requested and 
was scheduled for a personal hearing before a Decision Review 
Officer at the RO.  Although he was notified of the scheduled 
hearing in a December 2006 letter, he failed to appear and 
neither furnished an explanation for his failure to appear 
nor requested a postponement or another hearing.  

Remand

As set forth in more detail below, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has provided specific guidance with respect to VA's 
VCAA notification obligations.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in the context of a claim 
to reopen, as is the case here, VA must look at the bases for 
the denial in the prior decision and respond with a VCAA 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  A review of the record indicates that 
the RO has not yet provided the appellant with the required 
notification.  

In that regard, service connection for anxiety disorder and 
depression was previously denied by the Board in an August 
1986 decision.  In that decision, the Board expressly noted 
that the appellant's service treatment records were negative 
for complaints or findings of a psychiatric disorder.  
Indeed, the record shows that at the appellant's March 1967 
military separation medical examination, psychiatric 
evaluation was normal.  Moreover, on a report of medical 
history completed by the appellant at the time of his 
separation from service, he denied a history of frequent or 
terrifying nightmares, frequent trouble sleeping, depression 
or excessive worry, and nervous trouble of any sort.  

In its August 1986 decision, the Board further noted that the 
post-service record on appeal did not show that a psychiatric 
disorder was manifest for many years after service.  In fact, 
the post-service record on appeal does not document treatment 
for psychiatric complaints until June 1984, approximately 13 
years after service separation, when the appellant was seen 
by VA and private mental health centers.  At an August 1985 
VA psychiatric examination, the appellant was diagnosed as 
having major depression with melancholia, alcohol abuse in 
remission, chronic generalized anxiety disorder, and 
antisocial personality disorder with schizoid features.  The 
examination report contained no indication of a link between 
the appellant's depression and anxiety disorder and his 
military service.  Based on this evidence, the Board 
concluded that service connection for a psychiatric disorder 
was not warranted.  

Given the appellant's submissions in support of his 
application to reopen his claims of service connection for 
anxiety disorder and depression, it does not appear that he 
has actual knowledge of the evidence he needs to submit, nor 
should he be expected to understand what is needed to reopen 
his claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Thus, the Board finds that a remand is necessary so 
that appropriate notice may be provided to the appellant.

Accordingly, the case is REMANDED for the following action:

1.  The appellant and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the bases for the prior 
denial of service connection for a 
psychiatric disability, to include 
anxiety disorder and depression, and a 
description of the evidence necessary to 
substantiate those elements found lacking 
in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  After affording the appellant the 
opportunity to respond, and after 
conducting any additional development 
deemed necessary, the RO should 
readjudicate the appellant's claim, 
considering all the evidence of record.  
If the appellant's claim remains denied, 
he and his representative should be 
provided with a supplemental statement of 
the case and an opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

